Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Glyn Weaver, Appellant                                Appeal from the 159th District Court of
                                                      Angelina County, Texas (Tr. Ct. No. CV-
No. 06-18-00023-CV           v.                       00705-16-10). Opinion delivered by Chief
                                                      Justice Morriss, Justice Moseley and Justice
H.E. Lacey, Inc., Appellee                            Burgess participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Glyn Weaver, pay all costs of this appeal.




                                                      RENDERED SEPTEMBER 26, 2018
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk